

116 HR 9026 IH: FISA Oversight Correction Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9026IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Mr. Amash introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to provide clarification of the notice requirement for use of information.1.Short titleThis Act may be cited as the FISA Oversight Correction Act. 2.Clarification of notice requirement for use of information(a)Title ISection 106(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806(f)) is amended by striking only where such disclosure is necessary to make an accurate determination of the legality of the surveillance and inserting if such disclosure would likely promote a more accurate determination of the legality of the surveillance. (b)Title IIISection 305(g) of such Act (50 U.S.C. 1825(g)) is amended by striking only where such disclosure is necessary to make an accurate determination of the legality of the physical search and inserting if such disclosure would likely promote a more accurate determination of the legality of the physical search. (c)Title IVSection 405(f)(2) of such Act (50 U.S.C. 1845(f)) is amended by striking only where such disclosure is necessary to make an accurate determination of the legality of the use of the pen register or trap and trace device, as the case may be and inserting if such disclosure would likely promote a more accurate determination of the legality of the use of the pen register or trap and trace device, as the case may be.